DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Response to Arguments
Applicant’s amendments with respect to claim(s) 10 and 21 have necessitated a new grounds of rejection, presented below.
As to the newly added claim limitation of wherein the at least one bone cell type in the second well is combined with one or more co-factors to form a co-culture, the term “co-factor”, when read in light of Applicant’s specification (see para. 56), encompasses growth factors, tissue regenerative agents, soluble signals from bone cells, conditioned medium (CM), liquid materials, solid particulate materials, cells, viruses, and bacteria. Therefore, the broadest reasonable interpretation of the claim limitation is at least one bone cell type combined with one or more additional elements such as growth factors, tissue regenerative agents, soluble signals from bone cells, conditioned medium (CM), liquid materials, solid particulate materials, cells, viruses, and bacteria, in the second well. Wei et al. in view of Jacobs et two different cell types in the first well or in the second well.
The previously presented rejection of claims 17, 19, and 22-24 under 35 U.S.C. 112(a) have been withdrawn in view of the amendments filed 12/31/2020.
The previously presented rejection of claims 15-16 and 20 under 35 U.S.C. 112(b) have been withdrawn in view of the amendments filed 12/31/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Elucidating in vitro cell-cell interaction using a microfluidic coculture system) (already of record) in view of Jacobs et al. (US Patent Application Publication 2019/0015423) (already of record).
Regarding claim 10, Wei et al. discloses a method of analyzing bone cells using a microfluidic chip cell culture system (reads on a lab-on-a-chip, or LOC) (p. 66 col. 1 para. 3-p. 68 col. 2 para. 1) comprising:

attaching a cap (called blank) to the substrate to seal the plurality of fluidly coupled wells and at least one tube (p. 66 col. 1 para. 3-col. 2 para. 1), wherein access to the at least one tube is through a port extending through the cap (see port on top of one well through which a PMMA debris treatment condition is applied, as shown in Scheme 1, Figs. 2 and 5, and discussed in p. 66 col. 2 para. 2-p. 69 col. 1 para. 1, wherein the port extends through the cap such that an external fluid line can be connected thereto as shown in Fig. 2);
providing at least one cell type in a first one of the plurality of wells and providing osteoblasts (at least one bone cell type) in a second one of the plurality of wells (p. 66 col. 2 para. 2) (Scheme 1); 
applying a treatment condition through the port to the cell type in the first well to generate a conditioned medium therefrom (p. 66 col. 2 para. 2) (Scheme 1, Fig. 2);
flowing the conditioned medium to the second well having the osteoblasts through the at least one tube (p. 65 col. 1 para. 1-p. 66 col. 2 para. 2, p. 69 col. 1 para. 1) (Scheme 1, Fig. 5); and
quantifying an amount of bone absorption that occurs in the osteoblasts in the second well in response to the conditioned medium (p. 66 col. 2 para. 2-p. 67 col. 2 para. 1) (Fig. 6, p. 70). 
Wei et al. is directed to studying the effects on osteoblasts caused by other cells found in the bone environment in the body (p. 65 col. 1 para. 1-p. 68 col. 2 para. 1, p. 70 col. 2 para. 3-p. 71 col. 1 para. 2). Specifically, Wei et al. uses macrophages as the cell type in the first well, applies the treatment condition to stimulate the macrophages, and studies the effect of medium conditioned by the stimulated macrophages on osteoblasts located in the second well (p. 65 col. 1 para. 1-p. 68 col. 2 para. 1, p. 70 col. 2 para. 3-p. 71 col. 1 para. 2). Therefore, Wei et al. discloses wherein the cell type in the first well is a macrophage rather than a bone cell.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Wei et al. by replacing the macrophages in the first well with osteocytes (thereby arriving at the limitation of at least one bone cell type in the first well), as Jacobs et al. discloses that osteocytes comprise over 90% of all bone cells and are recognized in the art to play an important role in signaling bone formation, and furthermore that it was known in the art to apply osteocyte-conditioned medium on osteoblasts for bone behavior experimentation, and the skilled artisan would have been motivated to select a cell type to produce conditioned medium that is commonly represented in the bone environment and recognized in the art to play an important role in coordinating osteoblast behavior, to enhance the experimental utility of the method. Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the prior art method to comprise applying a treatment condition comprising a chemical comprising fenoldopam mesylate (known to enhance osteocyte mechanosensitivity) through the port to the first well (as is already disclosed by Wei et al.) and quantify an amount of bone formation that occurs in the osteoblasts in the second well in response to receiving the osteocyte-conditioned medium, as in the method disclosed by Jacobs et al., to study osteocyte-osteoblast interactions using the lab-on-a-chip device.

Regarding claim 12, Wei et al. in view of Jacobs et al. teaches wherein the bone cell type at the first well includes osteocytes, as set forth above.
Regarding claim 13, Wei et al. in view of Jacobs et al. teaches wherein the bone cell type at the second well includes osteoblasts, as set forth above.
Regarding claim 14, Wei et al. in view of Jacobs et al. teaches wherein the treatment condition comprises a chemical, as set forth above.
Regarding claim 15, Wei et al. in view of Jacobs et al. teaches selectively activating soluble signals generated from the osteocytes in the first well by inserting through the port a treatment condition comprising fenoldopam mesylate (reads on a bone cell co-factor), as set forth above (see also para. 182-183, 350-352, 368 of Jacobs et al.).
Regarding claim 16, Wei et al. in view of Jacobs et al. teaches wherein the activating step is performed fluidly delivering the fenoldopam mesylate (bone cell co-factor) in the first well, as set forth above.

Wei et al. in view of Jacobs et al. is silent as to quantifying a functional amount of bone formation for more than 72 hours up to 1176 hours.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Jacobs et al. discloses general conditions for the time to quantify bone formation and the skilled artisan would understand from the disclosure of Jacobs et al. that the time is a result effective variable, as the amount of bone formation in osteoblasts of the second well would be expected to increase with increased exposure to the conditioned medium. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the time of quantifying a functional amount of bone formation. 
Regarding claim 18, Wei et al. in view of Jacobs et al. teaches quantifying an amount of osteoblast osteogenesis (bone formation) in the second well in response to the conditioned medium, as set forth above. Jacobs et al. further discloses quantifying a functional amount of bone formation that occurs in osteoblasts for 24 hours (para. 354-359, 368), and Jacobs et al. discloses that osteoblasts receiving the osteocyte-conditioned medium exhibit greater osteogenesis than control osteoblasts not receiving the conditioned medium (para. 315, 368) (Fig. 8).

Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Jacobs et al. discloses general conditions for the time to quantify bone formation and the skilled artisan would understand from the disclosure of Jacobs et al. that the time is a result effective variable, as the amount of bone formation in osteoblasts of the second well would be expected to increase with increased exposure to the conditioned medium. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the time of quantifying a functional amount of bone formation. 
Regarding claim 21, Wei et al. discloses a method of analyzing bone cells using a microfluidic chip cell culture system (reads on a lab-on-a-chip, or LOC) (p. 66 col. 1 para. 3-p. 68 col. 2 para. 1) comprising:
configuring a LOC with an arrangement of a plurality of fluidly coupled wells (p. 66 col. 1 para. 3-col. 2 para. 1) (see figure entitled Scheme 1, p. 66);
providing at least one cell type in a first one of the plurality of wells and providing osteoblasts (at least one bone cell type) in a second one of the plurality of wells (p. 66 col. 2 para. 2) (Scheme 1);
applying a treatment condition to the cell type of the first well to generate a conditioned medium therefrom (p. 66 col. 2 para. 2) (Scheme 1, Fig. 2);
flowing the conditioned medium to the second well having the osteoblasts (p. 65 col. 1 para. 1-p. 66 col. 2 para. 2, p. 69 col. 1 para. 1) (Scheme 1, Fig. 5); and

Wei et al. is directed to studying the effects on osteoblasts caused by other cells found in the bone environment in the body (p. 65 col. 1 para. 1-p. 68 col. 2 para. 1, p. 70 col. 2 para. 3-p. 71 col. 1 para. 2). Specifically, Wei et al. uses macrophages as the cell type in the first well, applies the treatment condition to stimulate the macrophages, and studies the effect of medium conditioned by the stimulated macrophages on osteoblasts located in the second well (p. 65 col. 1 para. 1-p. 68 col. 2 para. 1, p. 70 col. 2 para. 3-p. 71 col. 1 para. 2). Therefore, Wei et al. discloses wherein the cell type in the first well is a macrophage rather than a bone cell.
Jacobs et al. discloses that osteocytes comprise over 90% of all bone cells and that osteocytes play an important role in coordinating intercellular signaling to direct bone formation (para. 308, 344-346). Jacobs et al. discloses a method of analyzing bone cells comprising culturing osteocytes in a first chamber, applying a treatment condition comprising fenoldopam mesylate (a chemical that enhances mechanosensitivity) to the osteocytes, obtaining a conditioned media comprising soluble signals from the treated osteocytes, applying the conditioned media to osteoblasts, and quantifying an amount of osteoblast ontogenesis (bone formation) in response to the conditioned medium (para. 182-183, 346, 350-352, 368) (Fig. 8, sheet 9 of 37). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Wei et al. by replacing the macrophages in the first well with osteocytes (thereby arriving at the limitation of at least one bone cell type in the first well), as Jacobs et al. discloses that osteocytes comprise over 90% of all bone cells and are recognized in the art to play an important role in signaling bone formation, and furthermore that it was known in the art to apply osteocyte-conditioned medium on osteoblasts for bone behavior experimentation, and the skilled artisan would have been motivated to select a cell type to produce conditioned medium that is 
As to the claim limitation of wherein either the osteocytes in the first well or the bone cell type in the second well is combined with one or more co-factors to form a co-culture, the term “co-factor”, when read in light of Applicant’s specification (see para. 56), encompasses growth factors, tissue regenerative agents, soluble signals from bone cells, conditioned medium (CM), liquid materials, solid particulate materials, cells, viruses, and bacteria. Therefore, the broadest reasonable interpretation of the claim limitation is the osteocytes in the first well or the bone cell type in the second well being combined with one or more additional elements such as growth factors, tissue regenerative agents, soluble signals from bone cells, conditioned medium (CM), liquid materials, solid particulate materials, cells, viruses, and bacteria, in the second well. Wei et al. in view of Jacobs et al. teaches combining osteoblasts with conditioned medium and soluble signals in the second well, as set forth above. Therefore, the prior art combination meets the limitation of the osteoblasts being combined with one or more co-factors to form a co-culture in the second well.
Regarding claim 22, Wei et al. discloses osteoblasts in the second well, as set forth above.
Regarding claim 23, Wei et al. discloses osteoblasts in the second well, as set forth above.
Regarding claim 24, Wei et al. in view of Jacobs et al. teaches quantifying an amount of osteoblast osteogenesis (bone formation) in the second well in response to the conditioned medium, as 
Wei et al. in view of Jacobs et al. is silent as to quantifying a functional amount of bone formation for more than 72 hours.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Jacobs et al. discloses general conditions for the time to quantify bone formation and the skilled artisan would understand from the disclosure of Jacobs et al. that the time is a result effective variable, as the amount of bone formation in osteoblasts of the second well would be expected to increase with increased exposure to the conditioned medium. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the time of quantifying a functional amount of bone formation. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Elucidating in vitro cell-cell interaction using a microfluidic coculture system) (already of record) in view of Jacobs et al. (US Patent Application Publication 2019/0015423) (already of record) as applied to claim 10, and in further view of Mitra et al.  (Scaffolds for bone tissue engineering: role of surface patterning on osteoblast response) (already of record).
Regarding claim 11, Wei et al. discloses wherein the substrate and cap are formed from PMMA (p. 66 col. 1 para. 3-col. 2 para. 1) and wherein selected wells of the substrate including the first well are coated with a cell type (p. 66 col. 2 para. 2), wherein Wei et al. in view of Jacobs et al. teaches the cell type comprises osteocytes, as set forth above.
	Wei et al. in view of Jacobs et al. is silent as to the substrate and cap being formed of PDMS and selectively coated with collagen and osteocytes.
	Mitra et al. discloses that both PMMA and PDMS are popular materials to use as a substrate for growing cells thereon (Abstract, p. 11080 col. 1 para. 2-col. 2 para. 1). Mitra et al. further discloses that in the body, collagen is an important substituent of bone, and that collagenous structures play a role in cell signaling in bone tissue (p. 11075 col. 1 para. 2-col. 2 para. 1).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the substrate and cap disclosed by Wei et al. to be formed of PDMS, as such a modification is a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting PDMS for PMMA as a material for a cell growing surface. Furthermore, it would have been obvious to one of ordinary skill in the art to selectively coat portions of the substrate and cap configured to come into contact with the osteocytes with collagen, as Mitra et al. discloses that collagen is important to the physiological activity of cells in bone in the body, and the skilled artisan would have been motivated to coat areas where bone cells are provided with collagen to more closely mimic the behavior of bone in the body.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Elucidating in vitro cell-cell interaction using a microfluidic coculture system) (already of record) in view of Jacobs et al. (US Patent Application Publication 2019/0015423) (already of record) as applied to claims 10 and 21, respectively, and in .
Regarding claim 19, Wei et al. in view of Jacobs et al. teaches quantifying an amount of osteoblast osteogenesis (bone formation) in the second well in response to the conditioned medium, as set forth above. 
Wei et al. in view of Jacobs et al. is silent as to quantifying a functional amount resorption that occurs in the second well for more than 72 hours up to 720 hours.
Kang et al. discloses that a “dynamic balance” between different bone cell types (including osteoblasts) in the bone microenvironment determines bone formation and bone resorption in the body, and that bone diseases such as osteoporosis reflect that bone resorption has exceeded bone formation (p. 4674 para. 1-5). Kang et al. further discloses quantifying both a functional amount of bone formation and a functional amount of bone resorption in a co-culture studying the effect of co-factors on bone cell types (p. 4674 para. 5-p. 4678 para. 4), wherein the amount of bone resorption is quantified for 72 hours (p. 4676 para. 3, p. 4677 para. 1; Fig. 3)
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method taught by Wei et al. in view of Jacobs et al. to comprise quantifying an amount of bone resorption that occurs in the second well, as is known in the art, in order to study the effect of co-factors on bone resorption and thereby enhance the experimental utility of the method. As to the claimed rime of more than 72 hours up to 720 hours, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Kang et al. discloses general conditions for the time to quantify bone resorption, as set forth above, and the skilled artisan would understand from the disclosure of Kang et al. that the time is a result effective variable, as the amount of bone resorption 
	Regarding claim 25, the rejection of claim 19, above, forms the basis of the rejection of claim 25.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Elucidating in vitro cell-cell interaction using a microfluidic coculture system) (already of record) in view of Jacobs et al. (US Patent Application Publication 2019/0015423) (already of record) and Mitra et al.  (Scaffolds for bone tissue engineering: role of surface patterning on osteoblast response) (already of record) as applied to claim 11, and in further view of Chen et al. (Self-assembled composite matrix in a hierarchical 3-D scaffold for bone tissue engineering) (already of record).
Regarding claim 20, Wei et al. discloses selectively seeding osteoblasts in the second well, as set forth above.
Wei et al. is silent as to selectively coating the second well with collagen coated plastic discs and osteoblasts.
Chen et al. discloses that it was known in the art of bone cell culture to culture bone cells on collagen coated polycaprolactone (plastic) discs to improve cell seeding and distribution (p. 2244 col. 1 para. 1-2250 col. 2 para. 1).
It would have been obvious to one of ordinary skill in the art to further modify the method taught by Wei et al. such that selectively seeding osteoblasts in the second well comprises selectively coating the well with collagen coated plastic discs and osteoblasts, as Chen et al. discloses that such discs improve the seeding and adherence of bone cells in culture, and the skilled artisan would have been motivated to select a substrate recognized in the art to be optimal for bone cell culture in the LOC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799